Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.  Claims 1-14 & 16-18 remain pending in the application and claims 15 & 19-24 remain cancelled by applicant wherein claims 1 & 14 are the only sole pending claims in independent form. Claims 8-13 remain withdrawn.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office actions issued 03/11/2020 & 09/18/2020.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on three applications filed in Japan on 09/30/2015.  It is noted, however, that applicant has not filed certified copies of the JP2015-193789 and JP2015-194765 applications as required by 35 U.S.C. 119(b).

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 1-7, 14 & 16-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 1, lines 9 & 13 disclose "the dispenser” and then line 14 discloses “a dispenser” which is unclear why “a” is not recited before “the” to provide proper antecedent basis. For examination purposes, examiner is interpreting as "the dispenser” in line 9 as “a dispenser” and line 14 as “the dispenser”. To correct this problem, amend line 9 to recite “a dispenser” and line 14 to recite “the dispenser”. 
As regards to claim 1, lines 9-10 & 13 disclose "the coating solution” and then line 14 discloses “a coating solution” which is unclear why “a” is not recited before “the” to provide proper antecedent basis. For examination purposes, examiner is interpreting as "the coating solution” in lines 9-10 as “a coating solution” and line 14 as “the coating solution”. To correct this problem, amend line 9 to recite “a coating solution” and line 14 to recite “the coating solution”. 
As regards to claim 1, lines 11-12 & 12 disclose "the cylindrical body part”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the cylindrical body part” as “the hollow cylindrical body part” as disclosed in line 4 and referenced as “the hollow cylindrical body part” in lines 5 & 6. To correct this problem, amend lines 11-12 & 12 recite "the cylindrical body part”.
As regards to	 claim 1, line 11 recites the limitation “the vertical direction”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the vertical direction” as “a vertical direction”. To correct this problem, amend line 11 to recite “a vertical direction”.
direction, a bottom part side end of the cylindrical body part to support the bottom part side end of the cylindrical body part of the preform while the dispenser is discharging the coating solution;” which is unclear as recited what the limitation is specifying. For examination purposes, examiner is interpreting “a preform support positioned, in the vertical direction, a bottom part side end of the cylindrical body part to support the bottom part side end of the cylindrical body part of the preform while the dispenser is discharging the coating solution;” as “a preform support positioned below, in the vertical direction, under a bottom part side end of the hollow cylindrical body part to support the bottom part side end of the hollow cylindrical body part of the preform while the dispenser is discharging the coating solution;” which is consistent with claim 14 & Applicant’s Arguments filed 12/18/2020. To correct this problem, amend lines 11-13 to recite “a preform support positioned below, in the vertical direction, under a bottom part side end of the hollow cylindrical body part to support the bottom part side end of the hollow cylindrical body part of the preform while the dispenser is discharging the coating solution;”.
As regards to claim 14, lines 9 & 13 disclose "the dispenser” and then line 15 discloses “a dispenser” which is unclear why “a” is not recited before “the” to provide proper antecedent basis. For examination purposes, examiner is interpreting as "the dispenser” in line 9 as “a dispenser” and line 14 as “the dispenser”. To correct this problem, amend line 9 to recite “a dispenser” and line 15 to recite “the dispenser”. 
As regards to claim 14, lines 9-10 & 13 disclose "the coating solution” and then line 15 discloses “a coating solution” which is unclear why “a” is not recited before “the” 
As regards to claim 14, line 12 (twice) discloses "the cylindrical body part”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the cylindrical body part” as “the hollow cylindrical body part” as disclosed in line 4 and referenced as “the hollow cylindrical body part” in lines 5 & 6. To correct this problem, amend line 12 (twice) to recite "the cylindrical body part”.
As regards to	 claim 14, line 11 recites the limitation “the vertical direction”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the vertical direction” as “a vertical direction”. To correct this problem, amend line 11 to recite “a vertical direction”.
As regards to claim 14, lines 11-13 recite “a preform support positioned below, in the vertical direction, a bottom part side end of the cylindrical body part to support the bottom part side end of the cylindrical body part of the preform while the dispenser is discharging the coating solution;” which is unclear as recited what the limitation is specifying. For examination purposes, examiner is interpreting “a preform support positioned below, in the vertical direction, a bottom part side end of the cylindrical body part to support the bottom part side end of the cylindrical body part of the preform while the dispenser is discharging the coating solution;” as “a preform support positioned below, in the vertical direction, under a bottom part side end of the hollow cylindrical body part to support the bottom part side end of the hollow cylindrical body 
Claims 2-7 & 16-18 are rejected at least based on their dependency from claim 1 or 14.

Double Patenting
6. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

7.    Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 3 of copending Application No. 16/957,542 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
8.	Applicant's arguments filed 01/15/2021 have been fully considered but are rendered moot because the arguments do not apply to any of the current rejections of record.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717